DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 17-22 are currently pending. The previous 112 rejection has been withdrawn due to the Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler et al. US Publication 2013/0169272 (hereinafter Eichler) in view of Govari et al. US Publication 2007/0016007 (Govari ‘007) and in further view of Ben-Haim et al. US Publication 2002/0065455 (hereinafter Ben-Haim).
Regarding claims 1 and 11, Eichler discloses a medical device comprising: an elongate body defining a first axis (element 24, also applies to element 50 at Figure 6A); a coil extending along and disposed about a second axis (Figure 6A coil at 52, where second axis does not have to be a distinct axis from the first as is distinctly recited in claim 2), wherein a canting plane of a loop in the coil is nonzero relative to a line perpendicular to and extending from the first axis (Figure 6A), where the same coil for claim 11 is also considered to extend along the axis (Figure 6A, coil 52) where the winding angle is nonzero relative to a line perpendicular to and extending from the axis (also Figure 6A at coil 52 which shows the winding angle), but is silent on the use of 
Govari ‘007 teaches a hybrid position tracking device that includes a plurality of electrodes disposed about the first axis axially spaced apart from a magnetic coil (coils 24, 26, 28 and electrodes 30, 32, 34, see Figure 1). With this teaching, it would have been obvious to the skilled artisan before the effective filing date to utilize the mapping electrodes as taught by Govari ‘007 in combination to the coil and position tracking of Eichler in order to more effectively track the position and orientation of the device. Utilizing more than one type of position tracking ultimately increases the accuracy of the location of the device (real-time) when compared to utilizing just one.
Ben-Haim teaches a trackable catheter that includes a coil extending along and disposed about an axis (coils 30, 32, 34 at Figures 2-3 and 14) axially spaced apart along the catheter from a plurality of electrodes 16 and 136) where the electrodes are disposed both proximally and distally with respect to the coil (Figure 14 where electrodes 16 and 136 are on either side of coil(s) (elements 30, 32, 34). Therefore, it would have been obvious to the skilled artisan before the effective filing date to rearrange the parts as taught by Ben-Haim with the combination of Eichler and Govari ‘007 as predictable results would have ensued. The location of the components along the catheter would have performed equally well in either configuration as the location and orientation data would have still been identifiable via a computing device allowing for tracking of the catheter during use.

Regarding claim 8, Eichler discloses that the coil comprises a winding angle that is nonzero relative to a line perpendicular to the first and second axes (Figure 10 which shows the angle of the coil 28).
Regarding claim 9, Eichler discloses that the coil is configured to produce a magnetic mapping signal responsive to an applied magnetic field indicative of at least a roll of the coil about the first and second axes (abstract).
Regarding claim 10, Eichler discloses a coil as mentioned above but is silent on the electrodes. Govari ‘007 teaches a hybrid position tracking device that includes a plurality of electrodes disposed about the first axis axially spaced apart from a magnetic coil (coils 24, 26, 28 and electrodes 30, 32, 34, see Figure 1). It would have been obvious to the skilled artisan before the effective filing date to utilize the mapping electrodes as taught by Govari ‘007 in combination to the coil and position tracking of Eichler in order to increase the ability to track the position and orientation of the device more effectively. Utilizing more than one type of position tracking ultimately increases the accuracy of the location of the device (real-time) when compared to utilizing just one.
Regarding claim 12, Eichler discloses that the coil radially surrounds a volume through which the axis extends (Figure 9 which shows the coil 28 surrounding a volume around the axis A, B).

Regarding claim 14, Eichler discloses that the coil is configured to produce a magnetic mapping signal responsive to an applied magnetic field (abstract); the magnetic mapping signal are indicative of at least a roll of the medical device sensor assembly (abstract, [0002]), but is still silent on the electrodes.
Govari ‘007 teaches a hybrid position tracking device that includes a plurality of electrodes disposed about the first axis spaced apart from a magnetic coil (coils 24, 26, 28 and electrodes 30, 32, 34, see Figure 1). It would have been obvious to the skilled artisan before the effective filing date to utilize the mapping electrodes as taught by Govari ‘007 in combination to the coil and position tracking of Eichler in order to increase the ability to track the position and orientation of the device more effectively. Utilizing more than one type of position tracking ultimately increases the accuracy of the location of the device (real-time) when compared to utilizing just one.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. US Publication 2010/0324412 (hereinafter Govari) in view of Govari ‘007 and Ben-Haim.
Regarding claims 1 and 10, Govari discloses a medical device comprising: an elongate body defining a first axis (axis at 130 and elongate body 104 in Figure 2); a coil extending along and disposed about a second axis (element 54), wherein a canting plane of a loop in the coil is nonzero relative to a line perpendicular to and extending 
Govari ‘007 teaches a hybrid position tracking device that includes a plurality of electrodes disposed about the first axis spaced apart from a magnetic coil (coils 24, 26, 28 and electrodes 30, 32, 34, see Figure 1). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the mapping electrodes as taught by Govari ‘007 in combination to the coil and position tracking of Eichler in order to increase the ability to track the position and orientation of the device more effectively. Utilizing more than one type of position tracking ultimately increases the accuracy of the location of the device (real-time) when compared to utilizing just one.
Ben-Haim teaches a trackable catheter that includes a coil extending along and disposed about an axis (coils 30, 32, 34 at Figures 2-3 and 14) axially spaced apart along the catheter from a plurality of electrodes 16 and 136) where the electrodes are disposed both proximally and distally with respect to the coil (Figure 14 where electrodes 16 and 136 are on either side of coil(s) (elements 30, 32, 34). Therefore, it would have been obvious to the skilled artisan before the effective filing date to rearrange the parts as taught by Ben-Haim with the combination of Govari and Govari ‘007 as predictable results would have ensued. The location of the components along the catheter would have performed equally well in either configuration as the location and orientation data would have still been identifiable via a computing device allowing for tracking of the catheter during use.
Regarding claim 2, Govari discloses that the second axis is disposed at a placement angle that is nonzero relative to the first axis (Figure 2 around axis 120).

Regarding claim 4, Govari discloses that the coil extending along and disposed about the second axis is configured to produce a magnetic mapping signal responsive to an applied magnetic field indicative of at least the roll of the coil about the first axis ([0007] which mentions that the coils are magnetic field transducers used to compute a position of the catheter).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Govari ‘007 and Ben-Haim, as applied to claim 3, and in further view of Sobe US Patent 7,197,354 (hereinafter Sobe).
Regarding claims 5-6, Govari teaches a coil along a second axis (as mentioned above) but is silent on the core. Sobe teaches a position tracking catheter that includes a coil with a ferromagnetic core with an outer core surface with the coil disposed on the core (elements 104 and 106 at Figure 1 and abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the ferromagnetic core as taught by Sobe with the coil of Govari in order to increase sensitivity of the coil (Sobe, abstract) and as the two ferromagnetic core and an air core as art recognized equivalents (see Eichler as a teaching reference for this at [0048]).
Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Govari ‘007.
Regarding claim 15, Govari discloses a medical device sensor assembly (Figure 2), comprising: an elongate catheter having a first axis (element 104); an 
Govari ‘007 teaches a hybrid position tracking device that includes a plurality of electrodes disposed about the first axis spaced apart from a magnetic coil (coils 24, 26, 28 and electrodes 30, 32, 34, see Figure 1). It would have been obvious to the skilled artisan before the effective filing date to utilize the mapping electrodes as taught by Govari ‘007 in combination to the coil and position tracking of Govari in order to increase the ability to track the position ad orientation of the device more effectively. 
Govari as modified by Govari ‘007 teaches the catheter with the plurality of electrodes and electromagnetic sensor as claimed but do not go into detail on the roll of the catheter being determined by the combination of the electrical and magnetic position/orientation data. As the structure is identical to what is presented (claim 15), and as there is no processor or computer claimed that would actually perform the recited intended use, the combination would have been fully capable without any additional structural modification of being used in a system to perform the claimed task. If a processor or computing device were to be positively recited the above combination would no longer be reasonable to maintain. 
Regarding claim 17, Govari discloses that the electromagnetic sensor comprises a winding angle that is substantially zero relative to the second axis (Figure 2 which shows the winding angle being zero relative the angle from axis 130).
.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of  Govari ‘007, as applied to claim 15, and in further view of Sobe.
Regarding claim 18, Govari discloses the electromagnetic sensor on a second axis (Figure 2 and as mentioned above), but is silent on there being a ferromagnetic core. Sobe teaches a position tracking catheter that includes a coil with a ferromagnetic core with an outer core surface with the coil disposed on the core (elements 104 and 106 at Figure 1 and abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the ferromagnetic core as taught by Sobe with the coil of Govari in order to increase sensitivity of the coil (Sobe, abstract) and as the two ferromagnetic core and an air core as art recognized equivalents (see Eichler as a teaching reference for this at [0048]).
Regarding claim 20, Govari discloses the electromagnetic sensor as mentioned above but is silent on the positioning within the central lumen as it is somewhat unclear what can and cannot be considered the central lumen in Figure 2. Sobe shows in Figure 1 that the core 106 is within the confines of a central lumen of the catheter. It would have been obvious to the skilled artisan before the effective filing date to rearrange the location of the sensor/core as taught by Sobe with the device of Govari as predictable results would have ensued (continued detection of magnetic fields for position tracking).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler in view of Bar-Tal et al. US Publication 2012/0150022 (hereinafter Bar-Tal).
Regarding claims 21-22, Eichler discloses a medical device, comprising: an elongate body (as mentioned above), an electromagnetic sensor coupled to the elongate body and configured to produce a second position and orientation signal indicative of five degrees of freedom in response to an applied magnetic field (elements 28 and/or 52a, see Figure 6A as well as [0050] which mentions that a single coil as shown produces five degrees of freedom, DOF), but is silent on the plurality of electrodes. 
Bar-Tal teaches a catheter that includes both magnetic coils (coils 24, 26, 28) in addition to a plurality of electrodes coupled to the elongate body (Figure 1B electrodes 30, 32, 34) and configured to produce a first position and orientation signal indicative of five degrees of freedom in response to an applied electrical field ([0167] which mentions the electrodes provide 5 DOF). It would have been obvious to the skilled artisan before the effective filing date to utilize the mapping electrodes as taught by Bar-Tal in combination to the coil and position tracking of Eichler in order to increase the ability to track the position and orientation of the device more effectively.
Eichler further includes a processing step that takes two distinct sensors each having 5 DOF and then processing it via a computer to determine the position and orientation with six DOF ([0050][0054] via the processor PMS 22). The concept of utilizing two sensors both indicative of five DOF then combining them to a single position and orientation data set indicative of six degrees of freedom is what Eichler discloses in [0050] and [0054]. Once the combination had been made to utilize the 
Note: though Eichler teaches combining sets of 5 degrees of freedom into one set of six degrees of freedom, Eichler does not explicitly mention that the two sets are from different types of position sensors (coils versus electrodes). With this said, and as described below in more detail regarding the method step of combining the two sets of position and orientation data (five degrees of freedom each) into six degrees of freedom, no processor is positively recited in the claims (21-22) and as such the claimed sensor/electrodes need only fully capable without any additional structural modification. As they are in fact the same sensor/electrodes, they would have been capable of being connected to a computer that could perform the claimed task. 
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
The Applicant’s argument that it would have required impermissible hindsight to combine the two sets of position signals each at five degrees of freedom is ultimately correct. This argument however is narrower then what is presently recited. The issue at present is that it is simply intended use where the sensor/electrodes need only be used with a computer that can accomplish this without any additional structural modification. 
Regarding claims 15 and 21-22, they simply require a catheter, a plurality of electrodes on the catheter (about a first axis), and an electromagnetic sensor (claim 15 
The prior art teaches the sensors and electrodes on a single catheter each with associated five degrees of freedom, and though Eichler teaches combining two sets of position sensors each at five degrees of freedom into one indicative of six to determine roll, this is not shown to be done with one set being from a magnetic sensor and another set being from electrodes (it is all combined from magnetic sensors). If the Applicant were to positively claim a processor that performed this task in the independent claims, the claims would very likely be allowable as the search performed for this Office Action focused on the newly added limitation of the position of the sensors with respect to the electrodes (claims 1 and 11) as well as what is suggested above as being allowable (using a processor/computer that is configured to perform the above discussed function).
Claim 22 is very close as is to being allowable, however the computing device is not technically positively claimed as being part of the medical device/system. The method step as claimed in 21 would need to be performed by a computing device as the can perform this process). Without a processor or computing device of some nature in the independent claims regarding the argued functional language, in the next appropriate Office Action it would be rejected on lack of clarity.
Though the above argument focused on claims 21-22 it applies to amended claim 15 (formally claim 16) regarding the roll calculation. No computing device is claimed that performs this task and as such a computing device that the prior art would have to be connected to in order to function at all would still be capable of performing this task. Without the computing device being positively claimed and mentioned as being the component of the device that actually performs the claimed intended use, the claims will stand as rejected.
Regarding claim 15, Eichler has been dropped from the combination as it is no longer required. The teachings relied upon by Govari and Govari ‘007 are the same and as per 1207.03(a)-II the grounds of rejection are not considered to be new.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794